Name: 2011/267/EU: Commission Implementing Decision of 3Ã May 2011 amending Decision 2004/211/EC as regards the entry for South Africa in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 2959) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  agricultural policy;  trade policy;  means of agricultural production;  agricultural activity;  Africa
 Date Published: 2011-05-04

 4.5.2011 EN Official Journal of the European Union L 114/5 COMMISSION IMPLEMENTING DECISION of 3 May 2011 amending Decision 2004/211/EC as regards the entry for South Africa in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 2959) (Text with EEA relevance) (2011/267/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and import from third countries of equidae (2), and in particular Article 12(1), and the introductory phrase and points (a) and (b) of Article 19, thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports of animals, semen, ova and embryos. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the movement between Member States and importation from third countries of live equidae. Pursuant to that Directive, equidae must come from third countries which are free from African horse sickness. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries and parts of territories thereof from which Member States are to authorise imports of equidae and semen, ova and embryos of animals of the equine species and indicates the other conditions applicable to such imports. That list is set out in Annex I to that Decision. The Metropolitan area of Cape Town is included in that list. (4) In March 2011, South Africa notified outbreaks of African horse sickness on the boundaries between the surveillance zone and the African horse sickness free area in the Metropolitan area of Cape Town, established in accordance with Commission Decision 2008/698/EC of 8 August 2008 on the temporary admission and imports into the Community of registered horses from South Africa (4). (5) That situation is liable to constitute a serious animal health risk for the equine population in the Union and, therefore, the temporary admission of registered horses and the imports into the Union of such horses and of semen collected from registered horses from the Metropolitan area of Cape Town should be suspended. (6) Decision 2004/211/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/211/EC, the entry for South Africa is replaced by the following: ZA South Africa ZA-0 Whole country           ZA-1 Metropolitan area of Cape Town (see box 2 for details) F          Decision 2008/698/EC Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 May 2011. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1. (4) OJ L 235, 2.9.2008, p. 16.